DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2018/0210243) in view of Cok (US 2014/0110040).
	As to claims 1 and 11, Fang discloses in figures 1, 2A and 2B: a display panel 110; a first electrically controlled viewing angle switch device 120 comprising: a first liquid crystal layer 125; and a first polarizer 126 and a second polarizer 114, respectively located at two opposite sides of the first liquid crystal layer.
	Fang does not disclose a viewing angle limiting device.  Cok discloses in figure 3, a viewing angle limiting device having a plurality of first block walls arranged along a first direction and extended in the second direction, and a light transmitting region is disposed between any two adjacent first block walls.  Cok teaches in paragraph [0019] that the viewing angle limiting device provides improved transparency, reduced reflectivity, and improved contrast.  It would have been obvious to one of ordinary skill in 
	As to claim 2, Fang in view of Cok discloses all of the elements of the claimed invention discussed above regarding claim 1.  Because Cok discloses first block walls made of a light absorbing material (paragraph [0032]), a transmittance of each of the first block walls within a wavelength range of 400 nm to 700 nm is less than 50%.
	As to claim 3, Fang in view of Cok discloses all of the elements of the claimed invention discussed above regarding claim 1.  Cok further discloses in figure 4, a plurality of second block walls, the second block walls being arranged along the second direction and extended in the first direction.
	As to claim 6, Fang in view of Cok discloses all of the elements of the claimed invention discussed above regarding claim 3.  Cok further discloses in figure 6, a plurality of third block walls arranged along a third direction, wherein the third direction intersects the first direction and the second direction.
	As to claim 7, Fang in view of Cok discloses all of the elements of the claimed invention discussed above regarding claim 1.  Fang further discloses in figure 2A, a first alignment layer 127 and a second alignment layer 128, the first alignment layer and the 
	As to claim 8, Fang in view of Cok discloses all of the elements of the claimed invention discussed above regarding claim 1.  Fang further discloses in figure 12, a phase retardation film 172 disposed between the first polarizer 126 and the second polarizer 114.
	As to claim 9, Fang in view of Cok discloses all of the elements of the claimed invention discussed above regarding claim 8.  Fang further disclose in figure 12 that the phase retardation film 172 is located between the first liquid crystal layer and the second polarizer 114.  Fang further discloses in paragraph [0057] that the phase retardation film 172 may be an O-plate.
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2018/0210243) in view of Cok (US 2014/0110040) as applied to claim 3 above, and further in view of Tsai et al. (US 2005/0286000).
	Fang in view of Cok discloses all of the elements of the claimed invention discussed above regarding claim 3, but does not disclose a second electrically controlled viewing angle switch device overlapping with the viewing angle limiting device.  Tsai discloses in figure 16, a second electrically controlled viewing angle switch device 64 which is provided in combination with the first electrically controlled viewing angle switch device 24.  Tsai teaches that the resulting viewing angle adjusting device allows a user to switch the displays viewing angle mode while maintaining contrast and brightness.  It would have been obvious to one of ordinary skill in the art before the .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2018/0210243) in view of Cok (US 2014/0110040) as applied to claim 3 above, and further in view of Tsai et al. (US 2005/0286000) and Gilbert (US 2012/0224121).
	Fang in view of Cok discloses all of the elements of the claimed invention discussed above regarding claim 3, but does not disclose a second electrically controlled viewing angle switch device overlapping with the viewing angle limiting device.  Tsai discloses in figure 16, a second electrically controlled viewing angle switch device 64 which is provided in combination with the first electrically controlled viewing angle switch device 24.  Tsai teaches that the resulting viewing angle adjusting device allows a user to switch the displays viewing angle mode while maintaining contrast and brightness.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fang by providing a 
	Fang in view of Cok and Tsai does not disclose a half-wave plate located between the first electrically controlled viewing angle switch device and the second electrically controlled viewing angle switch device.  Gilbert discloses in paragraph [0056], placing a half wave plate between two liquid crystal panels in order to ensure that the resulting image from the first panel comprises a polarization that is compatible with the starting polarizer of the second panel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fang by providing a half wave plate between the first electrically controlled viewing angle switch device and the second electrically controlled viewing angle switch device in order to ensure the compatibility of polarization between the two panels.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2018/0210243) in view of Cok (US 2014/0110040) as applied to claim 8 above, and further in view of Wang et al. (US 2018/0052271).
.
Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive.  Applicant argues that combining the viewing angle switching device of Fang with the micro-louver structure of Cok would render Fang unsatisfactory for its intended purpose of switching between the narrow viewing angle state (anti-peep mode) and the wide viewing angle state (share mode).  However, applicant’s arguments are contradicted by the disclosure of Wang et al. (US 2019/0346708).  Wang discloses in figures 1-3, a viewing angle switching device 10 having a narrow viewing angle state (figure 2) and a wide viewing angle state (figure 3).  Wang further discloses in figure 4, a micro-louver structure 40 comprising light blocking walls 41 and light transmitting regions 42.  Wang teaches in paragraph [0039] that combining the viewing angle .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871